            Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as         Civil Action No. 1:19-cv-00408 (TNM)
President of the United States of America, et al.,

                              Defendants.




                    REPLY IN SUPPORT OF SUPPLEMENTAL BRIEF
                 IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
              Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 2 of 7



         Plaintiffs’ Amended Complaint should be dismissed for lack of jurisdiction and for failure

to state a claim upon which relief can be granted. The recent decision by the Secretary of Defense

to authorize construction of border barrier projects pursuant to 10 U.S.C. § 2808 does not alter this

outcome, and the Court should reject Plaintiffs’ arguments to the contrary in their supplemental

brief.

         1.       Plaintiffs argue that the President’s national emergency declaration violates the

National Emergencies Act (NEA) because the situation at the southern border is not an

“emergency” as defined by Webster’s Dictionary. See Pls.’ Supp. Mem. at 2 (ECF No. 44). This

argument fails on several grounds: (1) Congress has impliedly precluded judicial review of

Presidential national emergency declarations; (2) the President’s decision to declare a national

emergency is a nonjusticiable political question; (3) the Administrative Procedure Act does not

allow review of the President’s action; and (4) the Court should not impose either declaratory or

injunctive relief against the President for his official conduct. See Defs.’ Mot. at 22–34 (ECF No.

22); Defs.’ Reply at 2–10 (ECF No. 33). Further, the Court cannot review this statutorily

authorized discretionary judgment of the President. See Dalton v. Specter, 511 U.S. 462, 474–76

(1994). Congress did not define the term “national emergency” in the NEA or impose any

restrictions on the President’s ability to declare one. See Defs.’ Mot. at 12–17. Congress thus

gave the President broad discretion to declare a national emergency in an array of circumstances.

See United States v. Spawr Optical Research, Inc., 685 F.2d 1076, 1081 (9th Cir. 1982). “How

the President chooses to exercise the discretion Congress has granted him is not a matter for

[judicial] review.” Dalton, 511 U.S. at 476.

         Nor is there any basis for the Court to conclude that the President violated the NEA because

he waited too long to declare a national emergency. See Pls.’ Supp. Mem. at 2. Presidents



                                                  1
            Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 3 of 7



previously have declared national emergencies to address longstanding problems, similar to the

current emergency at the southern border. See Defs.’ Mot. at 2, 14–16. No legal authority supports

imposing an arbitrary time limit within which the President must declare a national emergency, or

any judicially manageable standards for imposing such a limit. See Defs.’ Reply at 7.

       Plaintiffs also argue that the President abused his authority under the NEA because of the

amount of time that elapsed between the President’s proclamation and the Secretary of Defense’s

decision to authorize specific border barrier projects pursuant to § 2808. See Pls.’ Supp. Mem. at

3. This argument is misplaced and meritless. Section 2808 vests the Secretary of Defense—not

the President—with the power to undertake military construction projects. The President’s

proclamation invoked 10 U.S.C. § 2808 and made that construction authority available to the

Secretary of Defense to use at his discretion. But there is no statutory obligation for the Secretary

of Defense to act at all, let alone act within a certain period of time—indeed, past Secretaries of

Defense have invoked § 2808 to authorize military construction projects years after a declared

national emergency. See Cong. Research Serv., Military Construction Funding in the Event of a

Nat’l Emergency at 1–3 & tbl. 1 (updated Jan. 11, 2019). The Secretary has broad discretion to

address and decide when, where, and how funds should be spent under this authority. Here, the

Secretary of Defense undertook a deliberate process, including obtaining assessments from the

Chairman of the Joint Chiefs of Staff, to reach a considered judgment that the 11 border barrier

projects are military construction projects necessary to support the use of the armed forces and

therefore authorized under § 2808. See First Declaration of Kenneth P. Rapuano ¶¶ 14–15 (ECF

No. 22-1).

       2.       A final decision by the Secretary to undertake construction pursuant to § 2808 is




                                                 2
            Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 4 of 7



committed to agency discretion by law. See 5 U.S.C. § 701(a)(2); see also Defs.’ Mot. 40–43.1

The Secretary’s § 2808 decision falls within one of the “categories of administrative decisions that

courts traditionally have regarded as ‘committed to agency discretion’” given that the decision

involves “national security” determinations. Dep’t of Commerce v. New York, 139 S. Ct. 2551,

2568 (2019) (quoting Weyerhaeuser Co. v. U.S. Fish and Wildlife Serv., 139 S. Ct. 361, 370

(2018)). Plaintiffs are thus incorrect that 5 U.S.C. § 701(a)(2) does not apply here. See Pls.’ Supp.

Mem. at 3.

       Plaintiffs offer no meaningful response, choosing instead to argue at strawmen.

Defendants do not contend that “the involvement of the military render[s] this case unreviewable.”

Pls.’ Supp. Mem. at 5. Instead, Defendants have shown that the specific predicates required for

agency action pursuant to § 2808—the Presidential declaration of a national emergency that

“requires use of the armed forces,” and the determination by the Secretary of Defense that military

construction is “necessary to support such use of the armed forces”—are core military decisions

that are unreviewable because no judicially manageable standards exist to inform such review.

See, e,g., Nat’l Fed’n of Fed. Employees v. United States, 905 F.2d 400, 405 (D.C. Cir. 1990); see

also Defs.’ Mot. at 40–43; Defs.’ Reply at 19. This Court should hold as much here.

       3.       Plaintiffs have not amended their complaint subsequent to the Secretary of

Defense’s decision to authorize military construction pursuant to § 2808. Accordingly, the

arguments in Defendants’ motion to dismiss continue to apply, and demonstrate that Plaintiffs’

allegations regarding § 2808 are far too conclusory to state a claim that the statute has been

violated. See Defs.’ Mot. 46–48; Defs.’ Reply 19–21.



1
 Defendants presented no new arguments on this issue in their supplemental brief, see Defs.’ Supp.
Br. 4–5, and so it is inappropriate for Plaintiffs to address this issue again by raising points they
neglected to advance in their opposition brief, see Pls.’ Supp. Mem. at 3–6.
                                                 3
            Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 5 of 7



       4.       The locations for the planned border barrier projects also fall within § 2808’s broad

definition of “military installation,” which includes “a base, camp, post, station, yard, center, or

other activity under the jurisdiction of the Secretary of a military department[.]” 10 U.S.C.

§ 2801(c)(4). As Plaintiffs recognize, see Pls.’ Mot. at 7, two of the projects are on the Barry M.

Goldwater Range, an existing military installation. With respect to the remaining project areas,

there is no merit to Plaintiffs’ argument that § 2808 limits land acquisition only to expanding the

physical footprint of preexisting military installations. See Pls.’ Mot. at 8. Section 2808 authorizes

“military construction,” a defined term that includes “any acquisition of land.” 10 U.S.C. § 2801(a)

(emphasis added). DoD therefore has the authority to acquire any land necessary for the § 2808

projects.

       In addition, DoD has the authority to take custody of federal land currently held by other

agencies. This is clear both because 10 U.S.C. § 2808(a) authorizes DoD to engage in military

construction “without regard to any other provision of law”—a broad authorization that includes

the authority to take custody of land held elsewhere in the Government—and because Congress

has expressly authorized land transfers between federal agencies for land currently controlled by

other agencies. The Federal Land Policy and Management Act of 1976, 43 U.S.C. §§ 1701 et seq.,

authorizes the Secretary of the Interior to make “withdrawals” of land, id. § 1714(a), including

“transferring jurisdiction over an area of Federal land . . . from one department, bureau or agency

to another department, bureau or agency,” id. § 1702(j). The Property Act, 40 U.S.C. §§ 101 et

seq., authorizes GSA to transfer excess real property between agencies. See id. § 521. For any

non-federal land, the federal government’s power of eminent domain has long been used to acquire

property for military installations. See, e.g., Higginson v. United States, 384 F.2d 504, 505 (6th

Cir. 1967). DoD thus has the authority to obtain administrative jurisdiction over the project land



                                                  4
            Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 6 of 7



and either convert that land into a new military installation or add it to an existing military

installation in accordance with DoD’s regulations governing property acquisition. See DoD

Instruction 4165.14, Real Property Inventory and Forecasting; DoD Instruction 4165.71, Real

Property Acquisition.

       5.       Finally, Plaintiffs’ NEPA claims against the § 2808 projects should be dismissed

because § 2808 authorizes the Secretary of Defense to undertake emergency military construction

projects “without regard to any other provision of law.” This broad language—a variant of a non

obstante or “notwithstanding” clause—sweeps aside all statutory and regulatory provisions that

might otherwise constrain the authority provided by § 2808. See Am. Fed’n of Gov’t Emps., Local

3295 v. Fed. Labor Relations Auth., 46 F.3d 73, 76 (D.C. Cir. 1995). The clause thus provides “a

sweeping dispensation from all legal constraints,” and “indicate[s] that Congress intended agencies

to enjoy ‘unfettered discretion.’” Id.; see also Cisneros v. Alpine Ridge Grp., 508 U.S. 10, 18

(1993) (approving lower courts’ statements that a notwithstanding clause “supersede[s] all other

laws” and that a “clearer statement is difficult to imagine”). Here, § 2808 applies only “[i]n the

event of a declaration of war or the declaration by the President of a national emergency,” and

Congress drafted the statute to give DoD great flexibility during such times to engage in emergency

construction projects necessary to support the use of the armed forces. 10 U.S.C. § 2808. The use

of such broad language indicates that Congress intended § 2808’s “without regard to” clause to

override any otherwise applicable legal restrictions, such as NEPA, that would impede the

activities authorized by § 2808, including acquisitions of land.

                                                ***

       For these reasons as well as those explained in Defendants’ submissions (ECF Nos. 22, 33,

41, 42), Plaintiffs’ amended complaint should be dismissed.



                                                 5
        Case 1:19-cv-00408-TNM Document 45 Filed 10/09/19 Page 7 of 7



Dated: October 9, 2019

                                  Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  JAMES M. BURNHAM
                                  Deputy Assistant Attorney General

                                  ALEXANDER K. HAAS
                                  Director, Federal Programs Branch

                                  ANTHONY J. COPPOLINO
                                  Deputy Director, Federal Programs Branch

                                  /s/ Andrew I. Warden
                                  ANDREW I. WARDEN (IN Bar No. 23840-49)
                                  Senior Trial Counsel, Federal Programs Branch

                                  /s/ Leslie Cooper Vigen
                                  LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                                  KATHRYN C. DAVIS
                                  MICHAEL J. GIRARDI
                                  RACHAEL L. WESTMORELAND
                                  Trial Attorneys
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, DC 20005
                                  Tel: (202) 305-0727
                                  Fax: (202) 616-8470
                                  Email: Leslie.Vigen@usdoj.gov

                                  Counsel for Defendants
